                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 RICHARD EDWARDS and KAREN                 )
 EDWARDS,                                  )
                                           )
                     Plaintiffs,           )
                                           )
              v.                           )                 1:20-CV-128
                                           )
 JPMORGAN CHASE BANK, N.A.,                )
                                           )
                     Defendant.            )

                       MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

       After obtaining a mortgage loan, the plaintiffs Richard and Karen Edwards had

trouble making the required payments. They had many communications with the lender,

Chase, about loan modifications, but no agreement was reached, and eventually Chase

foreclosed on their property. Mr. and Mrs. Edwards have sued Chase, asserting

numerous common law and state statutory claims, but they have not alleged facts

sufficient to make their claims plausible. Chase’s motion to dismiss will be granted.

                     FACTS AS ALLEGED IN THE COMPLAINT

       In 2003, Mr. and Mrs. Edwards refinanced their home mortgage with a loan from

the defendant’s predecessor, Chase Manhattan Mortgage Corporation.1 Doc. 1-1 at ¶ 5.

In 2008, Mr. Edwards became disabled, and the plaintiffs failed to make their mortgage


   1
      The defendant, JPMorgan Chase Bank, N.A., and Chase Manhattan Mortgage Corporation
will be collectively referred to as “Chase.”
payments when due. Id. at ¶ 7. As a result, Chase initiated foreclosure proceedings in

June 2012. Id. at ¶ 14.2 The foreclosure hearing was continued several times, well into

2013. Id.

       In the meantime, Mr. and Mrs. Edwards asked Chase for a loan modification. Id.

at ¶ 15. Chase sent Mr. and Mrs. Edwards a loan application package, which they

completed and returned. Id. Chase approved the modification application and offered

them a trial period plan on a modified payment plan, but Mr. and Mrs. Edwards believed

the monthly payment was too high and was based on an improper calculation by a third

party who assisted them with the application. Id. ¶ 17. They did not accept the proposed

modification, instead telling Chase they would submit an amended application for a loan

modification. Id. Chase told the plaintiffs they would have to submit a new application.

Id. Chase reminded Mr. and Mrs. Edwards a foreclosure date was scheduled for mid-

November. Id. at ¶¶ 20–21. Mr. and Mrs. Edwards had several discussions with Chase

representatives about their intent to submit a new application, and Chase never told them

there was a deadline for that new application. Id. at ¶¶ 17, 20, 22.

       Mr. and Mrs. Edwards submitted a new application for a loan modification on

November 13, 2013, but Chase informed them the application was incomplete. Doc. 1-1

at ¶ 22. They resubmitted the application on November 15, but Chase refused to act on




   2
      The Edwards also allege that Chase initiated an earlier foreclosure proceeding pursuant to
the power of sale provision in the deed of trust, Doc. 1-1 at ¶ 8, the Edwards asked for a loan
modification, and Chase denied the application. Id. at ¶ 11. The Edwards do not allege that
these acts constitute the basis for any cause of action, and they concede they are outside the
statute of limitations for any such claim. Doc. 11 at 22.
                                                  2
the application because it was not submitted fifteen days in advance of the scheduled

foreclosure sale on November 18. Id. Mr. and Mrs. Edwards asked Chase to postpone

the foreclosure sale, Chase refused, and the property was sold at a foreclosure sale on that

date. Id. at ¶ 24. After the foreclosure, Chase told plaintiffs it had no record of any

communications from them after October 16, 2013, and no record of the second loan

modification application. Id. at ¶ 26.

       According to the complaint, Chase entered into an agreement with the United

States to offer loan modifications under the Homeowner Affordable Mortgage Program

(HAMP), Doc. 1-1 at ¶¶ 31–32, and the plaintiffs were qualified for a loan modification

under HAMP. Id. at ¶ 27. During their dealings with Chase, Chase violated Make Home

Affordable rules by failing to tell the plaintiffs of the fifteen-day rule, id. at ¶ 23, and

inaccurately told the plaintiffs the fifteen-day rule was imposed by the Federal National

Mortgage Association. Id. at ¶ 25. Mr. and Mrs. Edwards further allege that when Chase

entered into an agreement with the United States to offer loan modifications, Chase had

no intention of completing such loan modifications and did so only to obtain financial

compensation from the United States. Id. at ¶¶ 33–34.

       In this lawsuit,3 Mr. and Mrs. Edwards allege that Chase breached both an implied

contract to modify their loan, Doc. 1-1 at ¶¶ 35–41, and the implied duty of good faith

and fair dealing, id. at ¶¶ 61–68, and that Chase was unjustly enriched by its conduct. Id.


   3
     Mr. and Mrs. Edwards originally filed suit in Mecklenburg County Superior Court on
November 27, 2019. Doc. 1-1. Chase removed the case on grounds of diversity to the United
States District Court for the Western District of North Carolina, Doc. 1, and venue was later
transferred to this Court. Docs. 12, 13.
                                                 3
at ¶¶ 69–75. They further allege that Chase was negligent in its dealings with them, id. at

¶¶ 42–46, that their actions surrounding the loan modification process were deceptive and

in violation of state law, id. at ¶¶ 56–60, and that Chase’s negligence caused them to

suffer severe emotional distress. Id. at ¶¶ 47–55. Chase has moved to dismiss all claims

for failure to state a claim on which relief may be granted. Doc. 6.

                                          ANALYSIS

       To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Legal conclusions “must be supported by

factual allegations” that amount to more than “unadorned, the-defendant-unlawfully-

harmed-me accusation[s].” Ashcroft, 556 U.S. at 678–79.

       I.      Breach of Contract/Breach of Covenant of Good Faith

       The elements of a claim for breach of contract are the existence of a valid contract

and breach of the terms of that contract. Branch v. High Rock Realty, Inc., 151 N. C.

App. 244, 250, 565 S.E.2d 248, 252 (2002).4 In order to prove a valid contract, there

must be an offer and acceptance; the parties must, inter alia, mutually assent to the same

material terms; and the agreement must be supported by consideration. See, e.g., Se.

Caissons, LLC v. Choate Constr. Co., 247 N.C. App. 104, 110, 784 S.E.2d 650, 654



   4
     The Court omits internal citations, alterations, and quotation marks throughout this opinion,
unless otherwise noted. See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).


                                                  4
(2016). An agreement to agree later is ordinarily not an enforceable contract; a “contract

to enter into a future contract must specify all its material and essential terms.” Boyce v.

McMahan, 285 N.C. 730, 734, 208 S.E.2d 692, 695 (1974). “If any portion of the

proposed terms is not settled, or no mode agreed on by which they may be settled, there

is no agreement.” Id.; accord Housing, Inc. v. Weaver, 305 N.C. 428, 444–45, 290

S.E.2d 642, 652 (1982). One party to a contract may not unilaterally modify the terms of

an existing contract. See NRC Golf Course, LLC v. JMR Golf, LLC, 222 N.C. App. 492,

502, 731 S.E.2d 474, 480 (2012) (“[T]o be effective, [a contract modification] must

contain the elements necessary to the formation of a contract.”).

       Mr. and Mrs. Edwards do not state a breach of contract claim on which relief may

be granted. There is no claim or allegation that Chase breached the underlying contract

governing the 2003 loan. And nowhere do Mr. and Mrs. Edwards allege that they and

Chase mutually agreed to the same material terms for a loan modification, which terms

Chase then breached. While they assert that “Chase agreed to accomplish what a

refinancing would accomplish through a loan modification,” Doc. 1-1 at ¶ 36, the specific

facts alleged show that Chase provided Mr. and Mrs. Edwards with an application for a

loan modification and that Chase offered a loan modification to them. But Mr. and Mrs.

Edwards do not allege that they accepted this loan modification, either by words or

partial performance, and there is no allegation that Chase breached the terms of this

proffered loan modification. Rather, they allege that the offered modification contained

payment provisions that were too high. Id. at ¶ 17. There are no facts alleged that tend to

indicate Chase agreed to a loan modification on whatever terms Mr. and Mrs. Edwards

                                                5
unilaterally decided in the future or at a monthly payment Mr. and Mrs. Edwards

unilaterally found acceptable. The facts alleged in the complaint are insufficient to

support a claim that the parties entered into a contract to modify the loan on mutually

agreeable terms, much less that Chase breached such a contract.

       While it is so that the mere fact the loan modification process arose in the context

of HAMP does not preclude a breach of contract claim, Spaulding v. Wells Fargo Bank,

N.A., 714 F.3d 769, 776 n.4 (4th Cir. 2013), HAMP does not in and of itself create a

private cause of action for borrowers. See, e.g., Bourdelais v. J.P. Morgan Chase Bank,

N.A., No. 3:10CV670-HEH, 2011 WL 1306311, at *3 (E.D. Va. Apr. 1, 2011) (collecting

cases). Whether a loan modification discussion arises in the context of HAMP or

otherwise, the complaint must set forth facts that plausibly indicate the existence of a

contract in order to assert a claim that the same contract has been breached. Mr. and Mrs.

Edwards have not done so here.5

       The claim for breach of the covenant of good faith and fair dealing fails as well.

All contracts impose a duty upon the parties to “act in good faith and to make reasonable

efforts to perform [their] obligations under the agreement.” Maglione v. Aegis Family

Health Ctrs., 168 N.C. App. 49, 56, 607 S.E.2d 286, 291 (2005). “A defendant cannot

breach a covenant of good faith and fair dealing when a claimant fails to establish the

defendant breached the underlying contract.” McDonald v. Bank of New York Mellon Tr.


   5
     The plaintiffs have also not alleged that there is a writing reflecting any such contract. See
N.C. Gen. Stat. § 22-2 (stating contracts concerning land are void unless in writing and signed by
the party to be charged therewith).


                                                  6
Co., 259 N.C. App. 582, 587, 816 S.E.2d 861, 864–65 (2018); Cordaro v. Harrington

Bank, FSB, 260 N.C. App. 26, ––, 817 S.E.2d 247, 256 (2018) (When “a party’s claim for

breach of the implied covenant of good faith and fair dealing is based upon the same acts

as its claim for breach of contract,” the two claims are treated as “part and parcel.”).

       To the extent Mr. and Mrs. Edwards contend Chase breached a covenant of good

faith arising out of the 2003 contract, that claim also fails. This covenant does not

impose a duty on a lender to modify a borrower’s loan where, as here, the contract does

not require it. See Graves v. Wells Fargo Bank, N.A., No. 1:14-CV-398, 2014 WL

12638789, at *2 (M.D.N.C. Nov. 19, 2014); accord James v. Vanderbilt Mortg. & Fin.,

Inc., No. 3:11CV498–MOC–DSC, 2012 WL 441170, at *4 (W.D.N.C. Jan. 23, 2012)

(collecting cases). As Mr. and Mrs. Edwards have not alleged that the 2003 loan contract

imposed a requirement to modify their loan, Chase breached no covenant of good faith by

failing to do so.

       The breach of contract claim and the breach of the covenant of good faith and fair

dealing claim will be dismissed.

       II.     Negligent Infliction of Emotional Distress

       In order to establish a claim for negligent infliction of emotional distress, a

plaintiff must allege that “(1) the defendant negligently engaged in conduct, (2) it was

reasonably foreseeable that such conduct would cause the plaintiff severe emotional

distress . . . , and (3) the conduct did in fact cause the plaintiff severe emotional distress.”

Johnson v. Ruark Obstetrics & Gynecology Assocs., P.A., 327 N.C. 283, 304, 395 S.E.2d

85, 97 (1990). In this context, the term “severe emotional distress” means “any

                                                 7
emotional or mental disorder, such as, for example, neurosis, psychosis, chronic

depression, phobia, or any other type of severe and disabling emotional or mental

condition which may be generally recognized and diagnosed by professionals trained to

do so.” Id. To state a claim, the allegations about the severe emotional distress need not

be detailed, but they must be specific. See, e.g., McAllister v. Ha, 347 N.C. 638, 646, 496

S.E.2d 577, 583 (1998); see also Pierce v. Atl. Grp., Inc., 219 N.C. App. 19, 32–33, 724

S.E.2d 568, 577–78 (affirming the trial court’s 12(b)(6) dismissal of the plaintiff’s claim

where the sole allegation of emotional distress was “serious on and off the job stress,

severely affecting his relationship with his wife and family members”), disc. review

denied, 366 N.C. 235, 731 S.E.2d 413 (2012).

       Here, Mr. and Mrs. Edwards allege only that they “suffered constant anxiety . . .

[and] severe emotional distress and psychological disorders requiring treatment, and

causing permanent emotional injuries.” Doc. 1-1 at ¶ 54. They offer no facts to show

when this anxiety began or to distinguish it from the unpleasant but ordinary anxiety

associated with dealing with financial problems. See generally Friedman v. Bank of Am.,

N.A., 233 N.C. App. 107, 758 S.E.2d 481 (Table) (2014) (affirming dismissal of NIED

claim on similar facts). They do not distinguish between the distress suffered by the two

plaintiffs. The conclusory reference to generic “psychological disorders” does not make

this claim plausible. See Horne v. Cumberland Cty. Hosp. Sys., Inc., 228 N.C. App. 142,

149, 746 S.E.2d 13, 19–20 (2013) (noting that a complaint that asserted severe emotional

distress “without any factual allegations regarding the type, manner, or degree of severe

emotional distress” failed to state a claim).

                                                8
       The motion to dismiss Mr. and Mrs. Edwards’ claim for negligent infliction of

emotional distress will be granted.

       III.   Negligence

       The essential elements of any negligence claim are “the existence of a legal duty

or standard of care owed to the plaintiff by the defendant, breach of that duty, and a

causal relationship between the breach of duty and certain actual injury or loss sustained

by the plaintiff.” Harris v. Daimler Chrysler Corp., 180 N.C. App. 551, 555, 638 S.E.2d

260, 265 (2006). Here, the relationship between Chase and Mr. and Mrs. Edwards was

governed by a contract: the 2003 mortgage loan agreement. Absent a special

relationship between the parties, the lender’s duty of care is defined by the loan

agreement and does not extend beyond its terms. Arnesen v. Rivers Edge Golf Club &

Plantation, Inc., 368 N.C. 440, 449, 781 S.E.2d 1, 8 (2015). A breach of this duty is a

breach of contract, not a tort. See Toone v. Adams, 262 N.C. 403, 407, 137 S.E.2d 132,

135 (1964) (“A failure to perform a contractual obligation is never a tort unless such

nonperformance is also the omission of a legal duty.”); see also Kaleel Builders, Inc. v.

Ashby, 161 N.C. App. 34, 44, 587 S.E.2d 470, 477 (2003) (“[W]e do not recognize a

claim in tort where an underlying contract governs the rights and duties between

parties.”). In an ordinary borrower-lender transaction, the relationship does not give rise

to a fiduciary duty between the parties. Cordaro, 817 S.E.2d at 253.

       Thus, nothing else appearing, a contractual relationship like the one between Mr.

and Mrs. Edwards and Chase does not give rise to a duty of care beyond that imposed by

the contract, and it does not give rise to a negligence cause of action. However, the

                                               9
existence of a contract does not preclude a negligence claim if the plaintiff can establish

the existence of a separate legal duty. See Toone, 262 N.C. at 407, 147 S.E.2d at 135

(noting a contract may create “the relationship which furnishes the occasion” for a tort).

       In their brief, Mr. and Mrs. Edwards contend that North Carolina law imposes a

statutory duty of care on all persons involved in residential mortgage loan transactions,

prohibiting them from making misrepresentations or concealing material facts. Doc. 11

at 15–17.6 Specifically, they point to N.C. Gen. Stat. § 53-244.111, a provision of the

North Carolina Secure and Fair Enforcement Mortgage Licensing (“SAFE”) Act, which

in relevant part makes it “unlawful for any person in the course of a residential mortgage

loan transaction . . . [t]o misrepresent or conceal the material facts . . . likely to influence,

persuade, or induce an applicant for a mortgage loan or a mortgagor to take a mortgage

loan” or “[t]o engage in any transaction, practice, or course of business that is not in good

faith or fair dealing or that constitutes a fraud upon any person in connection with the . . .

making . . . of, any mortgage loan.” N.C. Gen. Stat. § 53-244.111(1), (8).

       While North Carolina courts have not yet decided if the SAFE Act gives rise to a

legal duty sufficient to support a negligence claim, it seems likely that it does in certain

circumstances. In Guyton v. FM Lending Servs., Inc., 199 N.C. App. 30, 43–44, 681

S.E.2d 465, 475–76 (2009), the North Carolina Court of Appeals held that provisions of




   6
     In the complaint, Mr. and Mrs. Edwards make the conclusory assertion that “Chase owed
Plaintiffs a duty to exercise due care in conducting its business and transactions.” Doc. 1-1 at ¶
43. They did not identify the basis for this duty.



                                                  10
the Mortgage Lending Act, the predecessor to the SAFE Act,7 created a duty of care

sufficient to support the plaintiff’s claim for negligent misrepresentation at the motion to

dismiss stage. Later decisions have assumed without deciding that the SAFE Act could

also supply the necessary legal duty for negligence-based claims. See Cordaro, 817

S.E.2d at 253–54 (construing Guyton and assuming the SAFE Act could provide the legal

duty for a negligence claim, but dismissing the claim because the plaintiff had not pled

reliance); see also Polanco v. HSBC Bank USA Nat’l Ass’n, No. 3:17-CV-00466-GCM,

2019 WL 2590964, at *4 (W.D.N.C. June 21, 2019) (finding that § 53-244.110 of the

SAFE Act “provides a sufficient legal duty upon which Plaintiff can maintain her tort

causes of action”). As noted, Mr. and Mrs. Edwards rely on the misrepresentation/

concealment provision and the good faith/fair dealing provision of the SAFE Act, and

those provisions are identical to the provisions in Guyton that the North Carolina Court of

Appeals held could establish a duty of care.

       But even assuming the SAFE Act can give rise to a duty of care, it is not enough

to state a claim to quote a potentially applicable statutory provision in a brief. In order to

state a claim, there must be sufficient facts alleged in the complaint to make the claim

plausible. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 570). As applied here, the

factual allegations must be sufficient to plausibly fall within the scope of conduct

proscribed by the statutory provisions.



   7
     See MORTGAGE LENDING ACT—FEDERAL LAW—REQUIREMENTS, 2009 North
Carolina Laws S.L. 2009-374 (H.B. 1523) (repealing the Mortgage Lending Act and enacting the
SAFE Act).
                                                11
       Section 53-244.11(1) prohibits concealing material facts “likely to influence,

persuade or induce an applicant for a mortgage loan or a mortgagor to take a mortgage

loan.” Here, the only possible material fact Mr. and Mrs. Edwards allege that Chase

concealed is the fact that any application for a loan modification had to be submitted

fifteen days before the scheduled foreclosure sale. That “concealed fact” did not induce

Mr. and Mrs. Edwards to “take a mortgage loan,” as prohibited by § 53-244.11(1), but

rather prevented them from obtaining a mortgage loan. On the facts as alleged here, the

plaintiffs have not plausibly alleged that § 53-244.11(1) gives rise to a duty of care that

Chase breached.

       Section 53-244.11(8) prohibits transactions, practices, or courses of business that

are not in good faith or fair dealing or that constitute a fraud “in connection with the . . .

making of . . . any mortgage loan.” There was no “transaction” alleged in the complaint,

but arguably, though not necessarily, the prohibitions on “practices” or “courses of

business” are broader and potentially could cover a practice or course of business that

prevents a customer from obtaining a loan modification for which they are qualified.

       But even if this is so, Mr. and Mrs. Edwards have not alleged any facts to support

a claim of fraud, nor have they alleged any facts tending to indicate that Chase acted in

bad faith or unfairly when it failed to tell them that their second application for a loan

modification had to be submitted fifteen days before the scheduled foreclosure sale in

order to be considered or in order to delay the sale. The other allegations tend to show

that Chase acted in good faith, delaying the foreclosure proceedings several times and

actually offering a loan modification to Mr. and Mrs. Edwards that they did not accept,

                                                12
and that any errors or omissions were oversights. The conclusory allegations of Chase’s

motives related to the HAMP program, Doc. 1-1 at ¶ 34, are insufficient to constitute

aggravating facts indicative of bad faith or unfairness, and there are no other allegations

which arguably give rise to an inference of bad faith or unfairness.

       While a plaintiff does not have to prove his or her claim in the complaint, the

complaint does have to include sufficient factual allegations to make a claim plausible.

The normal duty of care between a lender and a borrower is limited to the contractual

duties, and Mr. and Mrs. Edwards have not alleged sufficient facts to plausibly bring the

alleged omission here within any duty of care arguably established by the SAFE Act.

The motion to dismiss the negligence claim will be granted.

       IV.    Unjust Enrichment

       Mr. and Mrs. Edwards contend that Chase was unjustly enriched when it induced

them to seek a HAMP modification of their existing mortgage, but it still foreclosed on

their home. Doc. 1-1 at ¶¶ 71–72. Unjust enrichment is a claim in “quasi contract or a

contract implied in law.” Butler v. Butler, 239 N.C. App. 1, 7, 768 S.E.2d 332, 336

(2015). Where there is “a contract between the parties the contract governs the claim and

the law will not imply a contract.” Bain v. Unitrin Auto & Home Ins. Co., 210 N.C. App.

398, 408, 708 S.E.2d 410, 417 (2011). It is undisputed that Chase secured the repayment

of the Edwards’ home loan with a deed of trust and that the parties’ relationship and

rights with respect to the foreclosure were governed by the deed of trust. Doc. 1-1 at ¶¶

3, 8; see also Doc. 11 at 21–22. Because Chase’s rights concerning foreclosure were

governed by the loan contract, the Edwards’ claim for unjust enrichment is inappropriate

                                               13
and will be dismissed. See Campbell v. CitiMortgage, Inc., No. 1:11CV1017, 2014 WL

4924251, at *12 (M.D.N.C. Sept. 30, 2014) (Maj. J., Memorandum Opinion), adopted by

2015 WL 127818 (M.D.N.C. Jan. 8, 2015) (recommending dismissal of plaintiff’s unjust

enrichment claim on nearly identical facts).

       The motion to dismiss the unjust enrichment claim will be granted.

       V.     Unfair and Deceptive Trade Practices

       Mr. and Mrs. Edwards also allege that Chase engaged in unfair and deceptive

trade practices by using “the HAMP program as a ruse . . . to force the foreclosure of

[their] Home.” Doc. 1-1 at ¶¶ 27–28. Under North Carolina law, in order to establish a

violation of Chapter 75, a plaintiff must show: “(1) [the] defendant committed an unfair

or deceptive act or practice, (2) the action in question was in or affecting commerce, and

(3) the act proximately caused injury to the plaintiff.” Bumpers v. Cmty. Bank of N. Va.,

367 N.C. 81, 88, 747 S.E.2d 220, 226 (2013). An act or practice is unfair when it

“offends established public policy . . ., is immoral, unethical, oppressive, unscrupulous,

or substantially injurious to consumers.” Id. at 91, 747 S.E.2d at 228. An act or practice

is deceptive when it “possesses the tendency or capacity to mislead, or creates a

likelihood of deception.” Noble v. Hooters of Greenville (NC), LLC, 199 N.C. App. 163,

167, 681 S.E.2d 448, 452 (2009). Whether an act or practice is unfair or deceptive is a

question of law for the court. Id.

       As an initial matter, Mr. and Mrs. Edwards’ entire theory is undermined by the

fact that Chase did in fact offer them a loan modification. Doc. 1-1 at ¶ 17. Nothing else

appearing, it is not an unfair trade practice for a bank to offer a loan modification that the

                                               14
borrower finds unacceptable. Mr. and Mrs. Edwards have alleged no facts tending to

support the conclusory allegations that Chase intended to or did use the HAMP program

as a “ruse” to obtain federal funds.

       Otherwise, the Chapter 75 claim can be distilled to a contention that Chase acted

unfairly and deceptively by not informing them of the fifteen-day application filing

deadline. Mr. and Mrs. Edwards do not allege that Chase affirmatively misrepresented

that there was no deadline, see Doc. 1-1 at ¶ 20, but instead allege that Chase omitted to

inform them of the deadline. A failure to disclose information can support a Chapter 75

claim when it is “tantamount to misrepresentation.” Gildane Bldg. Co. v. Fed. Reserve

Bank, 80 F.3d 895, 903 (4th Cir. 1996) (applying North Carolina law).

       Taking all the facts alleged in the complaint as true, Mr. and Mrs. Edwards have

not pled a Chapter 75 violation. Chase offered a loan modification, which the plaintiffs

did not accept. Chase made no representations that it would accept a new loan

modification application or that it would unconditionally modify the loan. The complaint

makes clear that Chase repeatedly informed Mr. and Mrs. Edwards that it would

foreclose on their home on November 18, and it did not qualify this statement in any way.

Doc. 1-1 at ¶¶ 20–21. The plaintiffs’ mistaken belief that they could stop the foreclosure

by submitting a loan modification application any time before the foreclosure sale date

does not make Chase’s conduct deceptive or unfair. See Curtis B. Pearson Music Co. v.

Everitt, 368 F. App’x 450, 456 (4th Cir. 2010) (“Misunderstandings, despite their

capacity to deceive, ordinarily are insufficient to sustain a claim of deceptive conduct

under the UDTPA.”) (applying North Carolina law). Accepting all allegations in the

                                              15
complaint as true, as is appropriate at this stage, the plaintiffs have not plausibly alleged

that Chase committed any acts that were unfair or deceptive.

       Even if the acts by Chase and its representatives were unfair or deceptive, Mr. and

Mrs. Edwards have not alleged sufficient facts tending to show proximate cause.

Bumpers, 367 N.C. at 88, 747 S.E.2d at 226. The only injury Mr. and Mrs. Edwards have

plausibly alleged is the loss of their home in the foreclosure sale. Yet they have not

alleged any facts that demonstrate that Chase’s omission caused this injury. They do not

allege that they forewent other alternatives because of the alleged omissions. See

Campbell, 2014 WL 4924251, at *13. And on the facts alleged, it is not plausible that the

foreclosure was proximately caused by Chase’s refusal to accept their second application.

Mr. and Mrs. Edwards concede that they were behind on their mortgage payments and

that foreclosure was allowed under the deed of trust. Beyond the conclusory allegation

that they were “eligible” for a loan modification, there is nothing to suggest that had their

second application been timely, they would have been granted a loan modification on

terms they were willing to accept and which they could have met. As noted supra, Chase

was under no obligation to modify the loan, and whether the parties ultimately would

have agreed on a loan modification is speculative.

       The motion to dismiss the Chapter 75 claim will be granted.

                                      CONCLUSION

       The plaintiffs have not alleged sufficient facts to state claims on which relief may

be granted. Mr. and Mrs. Edwards need not prove their case in the complaint, but they

are required to provide sufficient factual allegations to make their claims plausible. See,

                                                16
e.g., Iqbal, 556 U.S. at 681 (noting that a complaint must “plausibly suggest an

entitlement to relief”). Their contract-related claims fail because the facts alleged show a

contractual relationship established in 2003, but no breach of that contract, and no facts

are alleged to show the existence of any other contract, much less a breach. They have

not shown the existence of any applicable duty beyond that governed by the 2003

contract that could support a negligence claim, much less a breach. There are no facts

alleged to show the required degree of severe emotional distress for a negligent infliction

of emotional distress claim, and the facts alleged are insufficient to make the unfair trade

practice claim plausible. Therefore, the motion to dismiss will be granted.

       It is ORDERED that the defendant JPMorgan Chase’s motion to dismiss, Doc. 6,

is GRANTED. Judgment will be entered separately.

      This the 9th day of April, 2020.




                                          __________________________________
                                           UNITED STATES DISTRICT JUDGE




                                               17
